*452ORDER
The Disciplinary Review Board on September 18, 1997, having filed with the Court its decision concluding that RICHARD L. GRUBER of NEWARK, who was admitted to the bar of this State in .1977, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.1(b) (failure to cooperate with Office of Attorney Ethics), and good cause appearing;
It is ORDERED that RICHARD L. GRUBER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.